         Case 1:19-cv-00180-PAE Document 112 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALFRED PIRRI, JR.,

                                       Plaintiff,                      19 Civ. 180 (PAE)
                       -v-
                                                                            ORDER
LORI CHEEK, CHARLIE KICKHAM,
LOCKE RAPER, and CHEEK’D, INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On May 18, 2020, the Court granted defendants’ motion for the imposition, as a sanction,

of an award of partial attorneys’ fees on plaintiff, following the uncontested entry of summary

judgment in defendants’ favor. Dkt. 108 (“Order”). Defendants limited their request for fees to

the period of October 1, 2019, to December 23, 2019, and the Court so limited its award. See id.

at 25. The Court directed defense counsel to submit a declaration attaching billing statements for

these three months and quantifying the associated fees. Id. Upon defendants’ submission, Pirri

was given “one week to file an opposition, if any, limited exclusively to objections to the

reasonableness of the fees incurred by defense counsel.” Id.

       On May 26, 2020, defense counsel submitted billing statements totaling $17,080.72 for

the period of October 1, 2019 to December 23, 2019. Dkt. 109 (“Def. Decl.”). Defense counsel

also submitted a letter asking the Court to consider awarding fees for work billed between July

2019 and October 2019, a period for which the Court observed that there was a “basis in the

record to impose costs,” although defendants had not so requested in their motion for sanctions.

Dkt. 110 (“Def. Letter”) (quoting Order at 25). Defense counsel’s declaration and attached
         Case 1:19-cv-00180-PAE Document 112 Filed 06/02/20 Page 2 of 2



billing records reflect that defendants incurred an additional $20,568.31 in attorneys’ fees during

this period. Def. Decl. at 2.

       On June 1, 2020, Pirri’s counsel submitted an opposition. Dkt. 111 (Pl. Opp’n). Pirri

does not challenge the “reasonableness of the fees incurred by defense counsel,” however. Order

at 25. Instead, he proffers reasons why a sanction of attorney’s fees is unwarranted. See Pl.

Opp’n. Notably, these are arguments that Pirri could have raised, but did not, in opposition to

defendants’ motion for sanctions, where he instead chose to double down on the very arguments

that had prompted that motion in the first place. See Order at 19–21. Nor does Pirri oppose, or

even acknowledge, defendants’ request for an additional award of fees for the period of July

through October 2019.

       While the Court’s Order allowed defendants one week to file a reply in the event that

Pirri filed objections to the “reasonableness of the fees incurred by defense counsel,” Order at

25, the Court deems defense counsel’s declaration to be unopposed. The Court therefore awards

fees as follows. The Court limits its award to fees for the period of October 1, 2019, to

December 23, 2019, provided that these fees are paid promptly. Counsel for plaintiff is ordered

to pay $17,080.72 to defense counsel by June 15, 2020 and to submit an affidavit when he has

done so. The Court retains jurisdiction over this matter for the purpose of enforcing this award.


       SO ORDERED.

                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: June 2, 2020
       New York, New York
